DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks, filed August 3, 2021, with respect to rejection of claims 44-45 under §112 have been fully considered and in combination with the amendments are persuasive.  The rejection of claims 44-45 under §112 have been withdrawn. 
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s independent argument 1 centered on the combination of Bjorklund and Bailey (and/or Durant) failing to disclose or teach "wherein the beads in the body of the core consist essentially of second beads," as amended claim 1 now recites, the examiner is unpersuaded.   As set forth below, Bjorklund discloses a reflective pellet (16) with surface beads (24) and internal beads (26) which are commensurate with the first and second beads, respectively.  In light of the plain meaning of the words that the internal beads (26) are in the body of the core, or to state it differently:  that the beads in the body of the core consist essentially of second beads.  Further, while not relied upon to teach this feature, one of the similarities which Bailey has to Bjorklund, as previously noted, is to have first beads on the surface (60) and second beads (68) embedded in a polymer core, as set forth below.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s further argument centered on one skilled in the art, while being tempted to use Surlyn®, would not use Surlyn® as the core material, the examiner is unpersuaded.  Bjorklund clearly is open to different suitable polymer core materials, as noted above and set forth below.  Bailey discloses that Surlyn® is a suitable material to use in a reflective device, and provides a clear motivation to use Surlyn®, as set forth below.  This is a simple substitution of one known element for another to obtain predictable results.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141.  Further, the examiner notes that Encyclopedia of China, Chemistry (Il), Encyclopedia of China Publishing House, 1989, pp. 657 and Encyclopedia of Chemical Engineering, Vol. 10, Chemical Industry Press of China, 1996, pp. 240, entered under applicant’s IDS of August 3, 2021, also provide motivation to use Surlyn® of a transparent material with high tensile strength, high oil resistance and high adhesiveness.  It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary KSR.
Regarding applicant’s argument:
The Office presented Venn diagrams to indicate that the scope of the claims in the '496 patent could intersect under certain conditions with the scope of the rejected claims in the instant application. Even assuming that the Office's Venn diagrams are correct, such arguments are not by themselves sufficient to show a prima facie case of double patenting. Applicants respectfully remind the Office that whether the claims are coextensive and a device could read on both claims is not the standard for a double patenting rejection. Rather, the standard is whether "the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s)," as the Office correctly points out on page 8 of the Office Action. By way of an example, Applicants remind the Office that "species" claims are patentable over broader disclosures that, although do not identify, encompass the specific species being claimed.
Because the Office has not explained why/how it would have been obvious to one of ordinary skill in the art to modify claims from the '496 patent to arrive at the rejected claims, the Office has not met its burden of proving a prima facie case of double patenting. For instance, the Office has not explained why one of ordinary skill in the art would have added an ionic polymer to the compositions in the '496 patent. For at least this reason, Applicants respectfully request that this rejection be withdrawn.

The examiner apologizes for not making the rejection clearer for applicant.  The double patenting is a two way obviousness rejection and has been more precisely rejected the claims below.  However, to sum up the need for the rejection, the claims create intersections of devices which reads on both of the devices claimed by the instant application and the devices claimed by ‘496.  Therefore, if applicant were to sell ‘496 and the instant application were to be allowed there would be sets of devices claimed by both ‘496 and the instant application, i.e. the “intersections” set forth below. To prevent possible harassment by multiple assignees applicant could file a terminal disclaimer or amend the current claims to exclude said intersections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24, 30-33, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund US Patent Application Publication 2009/0202298 in view of US Patent Bailey et al. 5,880,885, of record.
Regarding claims 24 and 31-32 Bjorklund discloses a reflective element (abstract e.g. figure 7 reflective pellet 16) comprising: a defined by a body with a perimeter (e.g. body 20 see figure 7); a plurality of first beads disposed around at least a portion of the perimeter of the core (e.g. surface beads 24), wherein the core is a composite core comprising a polymer (paragraph [0053] “…may be formed of other thermoplastics, including acrylic resin, polyvinyl butyral resin, polycarbonates and poly olefins”) and a plurality of second beads dispersed through the body of the core (e.g. internal beads 26), wherein the first and second beads are glass or glass ceramic beads (paragraph [0026] “glass or ceramic microsphere”), wherein the first beads are different from the second beads (e.g. they are at least different in where they are disposed), wherein the first and second beads are retroreflective (paragraph [0026] “reflective beads … are microspheres of glass or ceramic that are retroreflective”), and wherein the beads in the body of the core consist essentially of second beads (e.g. internal beads 26, i.e. 2nd beads, would be internal to the body 20, as opposed to surface beads 24).
Bjorklund does not disclose the polymer is an ionic copolymer, as required by claim 24; or wherein the ionic copolymer includes no more than 15 mole percent of ionized units covalently bonded 
Bailey teaches a retro reflective article (title) with discrete refracting elements (inter alia column 8 lines 61-65) with first beads on the surface (e.g. refracting elements 60) and second beads (e.g. retroreflective elements 68) embedded in a body (e.g. polymer matrix 65), that can be made of polymers (inter alia column 9 lines 39-44) and further teaches the beads may be either glass, ceramic or polymer (column 9 lines 35-37) and the polymer is ionically crosslinked ethylene methacrylic acid (inter alia column 9 line 44) and has an example using Surlyn®, an ionomer of polyethylene methacrylic acid (column 21 lines 35-42), that inherently has no more than 15 mole percent of ionized units covalently bonded to a polymer backbone as pendant group moieties, for the purpose of using a resin that tended to remain fairly spherical and has good anchorage (column 21 lines 43-47) resulting in a durable element that achieves a bright retroreflection (column 3 lines 41-65).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the polymer core material in the reflective element as disclosed by Bjorklund to be ionically cross-linked ethylene methacrylic acid copolymer, which has no more than 15 mole percent of ionized units covalently bonded to a polymer backbone as pendant group moieties, as taught by Bailey, for the purpose of using a commercially available resin that tended to remain fairly spherical and has good anchorage resulting in a durable element that achieves a bright retroreflection.

Regarding claim 30 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the core (e.g. 20) is substantially spherical (inter alia paragraph [0028] “spherical body 20” see figure 7).
Regarding claim 33 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the core (e.g. 20) further comprises one or more pigments (inter alia paragraph [0026] “pigment”).
inter alia paragraph [0025] “reflective pellets 16” e.g. 16), wherein the reflective elements are secured to the substrate by an adhesive, paint, or resin (paragraph [0042] “resin”).
Regarding claim 45 Bjorklund further discloses a liquid pavement marking composition (inter alia paragraph [0043] see figure 2) comprising the reflective element according to claim 24 (e.g. 16), and a liquid pavement marking component (inter alia paragraph [0043] “…base line is added to a kettle on the truck and heated to approximately 400-425° F where it becomes molten and acts as a pourable liquid”).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund US Patent Application Publication 2009/0202298 in view of US Patent Bailey et al. 5,880,885, of record, and in further view of Durant et al. US Patent Application Publication 2006/0062965.
Regarding claim 43 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the reflective element (e.g. 16) has a diameter that can be varied in size (paragraph [0026] discusses varying the size of the pellets from a pelletizer in forming 20 of 16) depending on their intended use (paragraph [0048] discusses the size of 16 is based on the thickness of the base 16 is embedded into and protrudes from).
The combination of Bjorklund and Bailey do not disclose or teach a mean average diameter form 100 microns to 2000 microns.
Durant teaches a reflective element (title e.g. figure 1 retroreflective device 1) as a retroreflective additive for road surfaces coatings (inter alia paragraph [0001 & 0033]) comprising: a core (e.g. adhesive 3); a plurality of glass beads disposed around at least a portion of the perimeter of the core (e.g. spherical glass beads 2), wherein the core is a polymer (paragraph [0010]), wherein the inter alia paragraph [0030] “Light entering a bead 2 is reflected internally and re-emitted in the direction of the source”) and, similar to Bjorklund, further teaches the reflective element (e.g. 1) is embedded into and protrudes from a base material (inter alia paragraph [0033]) and that the diameter of reflective element (e.g. 1) is changed according to the thickness of the base material (paragraph [0034]) and gives an example of the diameters being 1-2mm (paragraph [0034]) for the purpose of using the reflective element in road marking paint (paragraph [0034]).  
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  The combination of Bjorklund and Bailey discloses the reflective element, as set forth above, establishing general conditions of the claim.  The benefits of having the diameter in the claimed range is to allow the reflective element to be embedded into and protrudes from a base layer with a particular thickness (Bjorklund paragraph [0048]).  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the reflective element as disclosed by the combination of Bjorklund and Bailey to have a mean average diameter form 100 microns to 2000 microns since Bjorklund discloses the size of the reflective element is variable dependent on the thickness of a base material the reflective element is incorporated into and Durant teaches a similar reflective element with similar size variations for the same reasons and provides an example of a reflective element in the claimed range for the purpose using the reflective element in road marking paint, further discovering the optimum or workable ranges involves only routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 
a plurality of first beads disposed around at least a portion of the perimeter of the core, 
wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads, 
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective, and
wherein the beads in the body of the core consist essentially of second beads.
1.  A reflective element comprising: a core consisting of a composite core 
wherein the composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer;  
a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.


Regarding instant application claim 24 and ‘496 claim 1, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim does not have any requirements as to the shape.  However, the instant application’s claim would obviously include all shapes, including “essentially spherical,” and the metes and bounds of the instant application’s claim would include ‘496’s “essentially spherical” shape.  Further ‘496’s claim requires the first and second beads to have different indexes of refraction and the instant application’s 

[AltContent: oval][AltContent: oval] 
[AltContent: textbox (essentially spherical shaped reflective element, and the first and second beads having different refractive indexes, and the first beads being glass, and ionic polymer core)][AltContent: textbox (essentially spherical shaped reflective element and/or the first and second beads having different refractive indexes and/or the first beads are not glass and/or non-ionic polymer core )][AltContent: arrow][AltContent: textbox (10,858,496)][AltContent: textbox (Instant Application)][AltContent: textbox (not essentially spherical shaped reflective element and/or the first and second beads having the same refractive indexes)][AltContent: arrow][AltContent: arrow]















Figure 1.  Venn diagram showing intersection of elements reading on ‘496 claim 1 and instant application claim 24.


Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 
a plurality of first beads disposed around at least a portion of the perimeter of the core, 
wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads,  
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective, and
wherein the beads in the body of the core consist essentially of second beads.
1.  A reflective element comprising: a core consisting of a composite core 
wherein the composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer;  
a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.
30.  The reflective element of claim 24, wherein the core is substantially spherical.



Regarding instant application claim 30 and ‘496 claim 1, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim requires the core to be “substantially spherical.”  In light of the specification, see 

[AltContent: oval][AltContent: oval] 
[AltContent: textbox (the first and second beads having different refractive indexes, and the first beads being glass, and ionic polymer core)][AltContent: arrow][AltContent: textbox (the first and second beads having different refractive indexes and/or the first beads are not glass and/or non-ionic polymer core )][AltContent: textbox (the first and second beads having the same refractive indexes )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Instant Application)][AltContent: textbox (10,858,496)]












Figure 2.  Venn diagram showing intersection of elements reading on ‘496 claim 1 and instant application claim 30.


Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 
a plurality of first beads disposed around at least a portion of the perimeter of the core, 
wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads, 
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective, and
wherein the beads in the body of the core consist essentially of second beads.
1.  A reflective element comprising: a core consisting of a composite core 
wherein the composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer;  
a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.
39.  The reflective element of claim 24, wherein the first bead has a first refractive index, and the second bead has a second refractive index that is different that the first refractive index.



Regarding instant application claim 39 and ‘496 claim 1, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim requires the core to be “substantially spherical.”  In light of the specification the 

[AltContent: oval][AltContent: oval] 
[AltContent: textbox (spherical shaped reflective element, and the first beads being glass, and ionic polymer core)][AltContent: arrow][AltContent: textbox (essentially spherical shaped reflective element and/or the first beads are not glass and/or non-ionic polymer core)][AltContent: textbox (not essentially spherical shaped reflective element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Instant Application)][AltContent: textbox (10,858,496)]











Figure 3.  Venn diagram showing intersection of elements reading on ‘496 claim 1 and instant application claim 39.


Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 
a plurality of first beads disposed around at least a portion of the perimeter of the core, 
wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads, 
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective, and
wherein the beads in the body of the core consist essentially of second beads.
1.  A reflective element comprising: a core consisting of a composite core 
wherein the composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer;  
a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.

8.  The reflective element of claim 1, wherein the plurality of second beads are glass or glass ceramic beads.


Regarding instant application claim 24 and ‘496 claim 8, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim does not have any requirements as to the shape.  However, the instant application’s claim would obviously include all shapes, including “essentially spherical” and the metes and bounds of 

[AltContent: oval][AltContent: oval] 
[AltContent: textbox (essentially spherical shaped reflective element, and the first and second beads having different refractive indexes, and ionic polymer core)][AltContent: arrow][AltContent: textbox (essentially spherical shaped reflective element and/or the first and second beads having different refractive indexes and/or non-ionic polymer core )][AltContent: textbox (not essentially spherical shaped reflective element and/or the first and second beads having the same refractive indexes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Instant Application)][AltContent: textbox (10,858,496)]













Figure 4.  Venn diagram showing intersection of elements reading on ‘496 claim 8 and instant application claim 24.


Instant Application
10,858,496
41.  A device comprising: a substrate, and a plurality of the reflective elements of claim 24, wherein the reflective elements are secured to the substrate by an adhesive, paint, or resin.
15.  The reflective element of claim 1, wherein the retroreflective element is secured to a substrate by an adhesive, paint, resin.


Regarding instant application claim 41 and ‘496 claim 15, both the instant application’s claim and ‘496’s claim 15 indicate the retroreflective element is a secured to a substrate by an adhesive, paint, resin and the instant applications, and has the same limitations.  The use in the instant application’s device of claim 24 and ‘496’s claim using the device of claim 1 follows the same reasoning as set forth above.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon receiving a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of 
Regarding claim 39 the prior art taken either singly or in combination fails to anticipate or fairly suggest the reflective element as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a reflective element specifically including, as the distinguishing features in combination with the other limitations, where the core has a first bead with a first index of refraction on the perimeter of the core and the core also has substantially only second beads embedded inside the core, and where the second bead has a second index of refraction different from the first index of refraction.   
In regards to the nearest art noted above of Bjorklund – Bjorklund discloses in paragraph [0026] that “a mixture of sizes of beads and of varying refractive indexes of beads may be used.”  This is known in the art for the purpose of maintaining good reflective properties in both wet and dry conditions1.  However, having one index on the surface beads and a second index in the internal beads is different than having a mixture of indexes.  DeVries US Patent 3,252,376, of record, teaches a similar reflective element (e.g. see figure 4) with different materials used as reflective elements on the surface than internal to the body, however, there is no motivation in DeVries to combine this feature into Bjorklund’s reflective element.  Further, the motives to use a mixture of indexes (to accommodate wet and dry conditions) is not applicable to having the first and second beads different from each other in position (on the surface or embedded in the body) and having different refractive indices.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/George G. King/Primary Examiner, Art Unit 2872                                                           November 18, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example see Hedblum et al. 2002/0146538, of record, paragraph [0011] and Durant et al. US Patent Application Publication 2006/0062965, of record, paragraph [0042].